Order entered May 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01049-CV

                         LESKEL NICHOLS, Appellant

                                        V.

             PROGRESSIVE INSURANCE COMPANY, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-00690

                                       ORDER

      Before the Court is appellant’s May 5, 2021 unopposed first motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than June 4, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE